Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 12/23/2020.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 12/23/2020 and 11/17/2021 are in compliance with the provisions of 37 CFR 197, Accordingly, the information disclosure statements  are being considered by the examiner.
Allowable Subject Matter
4. Claims 1 and 13 are allowed. 
5. Claims 2-12, and 14-19 are allowed as being dependent on the independent claim.  
6. The following is an examiner's statement of reasons for allowance: The closet prior art of record Delacruz et al (US 2018/0180665 A1) teaches, in-wafer testing of integrated circuits. In particular, it pertains to apparatuses and methods for testing small integrated circuits that have pad sizes and pitches that are too small for using conventional wafer probing technology. Delacruz et al further teaches, a portion of an integrated circuit wafer 300 with integrated circuit (IC) die locations (FIG. 3A), Test integrated circuit die 302 is a sacrificial die used for in-wafer testing and is discarded after the wafer is scribed into individual dies. Product integrated circuit dies 304 (the chiplet product dies) have F2F or W2W connection points too delicate with pitches too small to be tested by directly probing them. Test IC 302 is probed using conventional wafer probe technology. Functional product ICs 304 are identified at wafer sorting and then used after the wafer is scribed, while the non-functional ones are discarded [0040]. Preferably, test IC die 302 comprises one or more IC die locations and each product IC die 304 occupies a single IC die location. Test IC die 302 is coupled to adjacent product IC dies 304 by power busses 306.Power busses 306 run straight through test IC die 302 and product IC dies 304 forming a cross shaped topology that connects to the power busses 306 in adjacent dies. In an array, these cross shaped conductors combine to provide a mesh structure for the distribution of each supply voltage. This will be further discussed in conjunction with FIG. 3H [0041]. Test IC die 302 is further coupled to adjacent product IC dies 304 by signal busses 308H and 308V [0042]. FIG. 3B illustrates more detail with respect to test integrated circuit die 302, which further comprises a plurality of power probe pads 310, signal probe pads 312, master test circuit 314, and first routing circuit 316 [0043] . Power probe pads 310 are each coupled to one of power busses 306 and each is further coupled to master test circuit 314 and first routing circuit 316. Power probe pads 310 appear as double probe sized pads in FIG. 3B, but they may be sized to accommodate a different number of probes. Signal probe pads 312 are each coupled to master test circuit 314. This allows MTC 314 to communicate with an external tester (not shown) by means of a probe card (not shown) when probes are connected to power probe pads 310 and signal probe pads 312 [0044]. Further connection details are described in paragraphs [0045]-[0046]).
In related Art Lai et al (US 2017/0074922 A1) teaches, A test device uses a single probe to test plurality of pads of at least one chip, and includes a test circuit, a plurality of short-circuit elements and a plurality of probes. The plurality of short-circuit elements is formed in scribe lines around the at least one chip, where each of the plurality of short-circuit elements connects the plurality of pads, and the plurality of pads includes one testing pad and at least one non-testing pad. The plurality of probes receives a plurality of test signals generated by the at least one chip from the testing pad via the plurality of short-circuit elements, so the test circuit generates a test result according to the plurality of test signals.
However Delacruz et al and Lai et al, neither individually nor in combination fail to teach, anticipate or render obvious, “a plurality of test controllers disposed on the scribe lines one by one; and a probe configured to contact the first test area to test a plurality of rows of integrated circuit chips; 10wherein each of the plurality of test controllers is configured to test a respective one of the plurality of rows of integrated circuit chips row by row; wherein the probe merely contacts the first test area once; wherein the plurality of reading pads are configured to read test results of each of the plurality of rows of integrated circuit chips row by row”.
The cited prior art does not teach or suggest “A massive testing system of a micro integrated circuit, applied for testing a plurality of integrated circuit chips in a plurality of frames on a substrate, and including: 5a first test area including a plurality of test pads and a plurality of reading pads, and disposed on scribe lines; a plurality of test controllers disposed on the scribe lines one by one; and a probe configured to contact the first test area to test a plurality of rows of integrated circuit chips; 10wherein each of the plurality of test controllers is configured to test a respective one of the plurality of rows of integrated circuit chips row by row; wherein the probe merely contacts the first test area once; wherein the plurality of reading pads are configured to read test results of each of the plurality of rows of integrated circuit chips row by row” (as recited in the independent claim 1), and
“A massive testing method of a micro integrated circuit, applied for testing a plurality of integrated circuit chips in a plurality of frames on a substrate, and including steps as follows: forming a first test area on scribe lines wherein the first test area including a plurality 5of test pads and a plurality of reading pads; forming a plurality of test controllers on the scribe lines; using a probe to contact the first test area to test a plurality of rows of integrated circuit chips; by each of the plurality of test controllers, testing a respective one of the plurality of 10rows of integrated circuit chips row by row; and by the plurality of reading pads, reading test results of each of the plurality of rows of integrated circuit chips row by row; wherein the probe merely contacts the first test area once” (as recited in the independent claim 13).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858